Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  As noted below the examiner has updated the rejection below to address the newly claimed features.  
	Initially, the examiner notes the applicant’s arguments with respect to FUKUI et al.,20190141302, applicant states the color coordinates are used to adjust the light source, where FUKUI correct an image for projection.  As noted below the projection system (which includes the light source) is adjusted to correct an image (unit image (Fig 3)). 
The examiner notes the “image” of FUKUI is the following: the unit image (Fig 3) is the unit of the measurement (test) image/pattern of Fig 2.  As shown in Fig 16 
    PNG
    media_image1.png
    250
    531
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    392
    456
    media_image2.png
    Greyscale

	As shown in Fig 1, the correction/color-shift is done by adjusting the projection section (10) which includes the light source (para 52). 

    PNG
    media_image3.png
    365
    492
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over FUKUI et al., US 20190141302, Kane, US 8,847,972 and Sourani, US 2017/0318271.
	In considering claim 1, 

    PNG
    media_image4.png
    283
    540
    media_image4.png
    Greyscale

		a) FUKUI discloses projecting and obtaining tests patterns which contain multiple shape points (containing white shapes) (Fig 1, 23-25 for example), which is projected by projection section 10 and captured by imaging section 20 (Fig 1). 
	
    PNG
    media_image5.png
    363
    503
    media_image5.png
    Greyscale

	b) performing color separation…is performed by analysis section 30, which separates (para 72) the captured image D1 into specific color components, R, G and B. 

	d) the claimed adjusting is met by correction section 40  (para 51, 56-57, 80-82 and 97) which adjusts for the color-shift (the claimed assembly parameter). 
	The examiner notes FUKUI does not explicitly recite “darkroom environment” however the examiner it is conventional in the art to test the white and/or dark points of a display/projector according to various environments for instance a theater/movie room (dark) to ensure proper brightness/setting to ensure optimal viewing of the projected content.
	The examiner evidences Kane, US 8,847,972 which discloses such conventional teaching (col 1, lines 61-66). 
	
    PNG
    media_image6.png
    93
    315
    media_image6.png
    Greyscale

	Thus it would have been obvious to one of ordinary skill in the art to modify FUKUI which discloses white balancing to also account for the environment as done taught by Kane (background) based upon advantages as noted above to ensure the display/projection system operated properly in respective environments such as a theater/movie room (dark room environment), before the effective filing date of the claimed invention. 
	Regarding the newly amended:
wherein the assembly parameter comprises a position of a RGB three-color light source in the projection system.
	The examiner notes Fukui does not explicitly recite a 3 color light source, where the examiner notes as noted previously whether a single light source which can generate difference colors thru filters/optical elements or a single RGB source are known lights sources.
	The examiner incorporates Sourani, US 2017/0318271 which discloses the use of a RGB three-color light source in a projection system (para 02, 3, 16, 37 and 44). 
	Sourani also discloses (para 37,44) that the position, offset of a particular beam of the light source can be adjusted to match a desired position.
	The motivation to modify the above combination with Sourani would provide the same benefit/advantages as noted above and would ensure a projection system using a RGB 3 color light sources was and their respective positions on the screen were aligned to provide an optimum projection display, thus being an obvious modification to one of ordinary skill in the art before the effective filing date of the claimed invention. 
	In considering claim 5, 
	Regarding the calculating a superposition deviation…FUKUI discloses calculating the positional displacement between colors (para 55, 62, 67, 68, 80, 90, 94, 102). 
	Where the difference colors may be shifted and thus corrected: Fig 16, no displacement, Fig 17 color shift. 
	If greater than a threshold (para 74) correction section 40 adjusts the respect colors that are displaced (para 80, 90).


    PNG
    media_image7.png
    374
    482
    media_image7.png
    Greyscale

	The examiner notes FUKUI discloses an RGB light projection system where the system may have different color light sources (para 88).  
	As noted with the incorporation of Sourani, the use of a RGB-3 color light source is known which also adjusts for the positioning of such different colors of said light (para 37, 44). 
	As noted above it would have been obvious to one of ordinary skill in the art to incorporating the features of Sourani, using a single color light source, which provides the ability to adjust one or more of the colors to ensure an optimum display when needed, thus being an obvious modification to one of ordinary skill in the art before the effective filing date of the claimed invention. 
	 
	In considering claim 6, 

	The examiner notes FUKUI (combination) does not explicitly recite a solid or hollow geometric shapes, however the examiner notes, it is well-known to display either white (hollow) or black (solid) and in-between to test/measure the white/black levels of a display/projection additionally, the shape whether circle, square or other shape are all conventional features to measure the colors shift/convergence in a projector, thus the examiner takes “OFFICIAL NOTICE” regarding such.  The motivation to implements such known methods into the FUKUI/Kane combination provides the advantages as noted above.  
	The examiner notes new evidenced Sourani, US 2017031827, discloses the use 
Projected color spots as shown below, which appear to be hollowed shapes thus meeting the claimed limitation.  

 
    PNG
    media_image8.png
    216
    502
    media_image8.png
    Greyscale

	The motivation to implements such known methods (projecting a hollowing geometric shape) by modifying FUKUI/Kane with Sourani provides the advantages as 


	In considering claim 8, 
	Refer to claim 1. 
	Regarding the newly claimed memory and processor:
	FUKUI discloses the use of a computer (includes a memory/processor) para 54, 57;
	Kane discloses the use of a memory/processor (DETX 13); 
	And Sourani disclose the use of software (requires memory/processor) (para 3, 44, 68). 

	
	In considering claim 10, 
	The examiner notes FUKUI discloses the invention can be carried out by a computer (paras 54 and 57). 
	Refer to claim 8. 
	In considering claim 12, 
	Refer to claim 6.

s 7 and 14  is/are rejected under 35 U.S.C. 103 as being unpatentable over FUKUI et al., US 20190141302, Kane, US 8,8,847,972,  Sourani, US 2017/0318271 and Furui, US 20150015852

	In considering claim 7, 
	Refer to claim 6 (for hollow rectangular box). 
	Regarding N=4, the examiner notes the number of points as shown in FUKUI is shown across the screen, however it is well known that by displaying test patterns/markers on the four respective corners, that the projection system/color calibration can be performed.
	The combination of FUKUI/Kane/Sourani does not explicitly recite such however: 
	The examiner incorporates Furui, US 20150015852 (Fig 4b, see para 3 for general teaching on background), the motivation to modify the above combination with Furui provides at least the ability to minimize the computation (only 4 markers instead of the entire display) and at least ensure the corners of the images are aligned thus maintaining an optimum display by simplifying operations. 
In considering claim 14, 
Refer to claim 7. 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over FUKUI et al., US 20190141302, Kane, US 8,847,972,   Sourani, US 2017/0318271  and APONTE et al., US 20210209750. 
In considering claim 9, 

However, FUKUI/Kane/Sourani do not explicitly recite acquiring the center of mass with respect to the location. 
The examiner notes APONTE et al., discloses (Fig 5, para 13) the location of the markers in an image indicates the center of mass of the marker. Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the center of mass in the above combination of above in order to ensure the red, green and blue portions were projected in the desired locations on the projection display/surface to ensure proper alignment with the colors. 


	Allowable Subject Matter
Claims 2, 11, 13 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Yenke whose telephone number is (571)272-7359.   The examiner work schedule is Monday-Thursday, 0730-1830 hrs.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, John Miller, can be reached at (571)272-7353.  
Any response to this action should be mailed to:
		Commissioner of Patents and Trademarks
		Washington, D.C.  20231
or faxed to:
		(571)-273-8300 

(703)305-HELP.
General information about patents, trademarks, products and services offered by the United States Patent and Trademark Office (USPTO), and other related information is available by contacting the USPTO’s General Information Services Division at:
800-PTO-9199 or 703-308-HELP
(FAX) 703-305-7786
(TDD) 703-305-7785
An automated message system is available 7 days a week, 24 hours a day providing informational responses to frequently asked questions and the ability to order certain documents. Customer service representatives are available to answer questions, send materials or connect customers with other offices of the USPTO from 8:30 a.m. - 8:00p.m. EST/EDT, Monday-Friday excluding federal holidays.
For other technical patent information needs, the Patent Assistance Center can be reached through customer service representatives at the above numbers, Monday through Friday (except federal holidays) from 8:30 a.m. to 5:00 p.m. EST/EDT.
The Patent Electronic Business Center (EBC) allows USPTO customers to retrieve data, check the status of pending actions, and submit information and applications. The tools currently available in the Patent EBC are Patent Application Information Retrieval (PAIR) and the Electronic Filing System (EFS).  PAIR (http://pair.uspto.gov) provides customers direct secure access to their own patent application status information, as 


/BRIAN P YENKE/Primary Examiner, Art Unit 2422